Detailed Office Action

1.       Current communication is in response to the latest OA on record dated on (08/06/2021) where a three (3) month Shortened Statutory Period for Response has been set. 

                                                Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            Acknowledgments

3.       Upon new entry received on (08/06/2021), claims (1, 3 -8, 10 -13 and 14) remain pending for examination, of which claims (1, 3 -8, and 10 -13) where amended, and claim (14) newly added. Claims (2, 9) where cancelled. 

4.       The undersigned thanks Applicant representative for the new list of amendments provided, and clear stated remarks and observations.
             
               Notice of Allowance

5.       Examiner undersigned considers that the case has been now placed in conditions for allowance, and therefore a Notice of Allowance appears below:

5.1.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

                                                        Reasons for Allowance

6.       The following is the Examiners statement of reasons for allowance:

6.1.    The amended Independent claims (1, 8 and 14) are drawn to a methodology for partitioning a slice based on a tile index in partitioning a picture into a plurality of tiles, and a device for performing the method of the same. 
	
6.2.	The newly incorporated feature amendments now include, how the slice is defined, by referring to tile partitioning structure of the picture, as shown in Fig. 33. 
Specifically, a width of slice is defined as the number of tile columns included therein and a height of slice is defined as the number of tile rows included therein. That is, for example in Fig. 24-25, based on a position of the top-left tile in the slice, it is determined whether to signal the width information to/from the bitstream or not emphasis added. 

6.3.    The below group of Prior art (PA) presented on record (see Section 8), fails to fairly disclose and/or suggest the above construction and features as claimed, having no analogous in the Art at the time the invention was /filed, and is/are therefore to be considered a novelty.

7.       For at least above arguments, Examiner is believed that present claims to limitations, in combination with the rest of the associated features as prev. disclosed, has/have been constructed in such manner, placed in condition for allowance. 



      Prior Art Citations

8.       The following List of PA, made of record and not relied upon, is considered pertinent to
Applicant’s disclosure:

8.1.	Patent documentation:

US 9,584,819 B2		Wang; et al.		H04N19/174; H04N19/70; H04N19/17; 
US 10,257,522 B2		Sato; et al.		H04N19/105; H04N19/70; H04N19/167; 
US 2014/0192899 A1	Wang; et al.		H04N19/169; H04N19/174; H04N19/70; 
US 2021/0160497 A1	Lee; et al.		H04N19/176; H04N19/122; H04N19/50; 
US 2021/0227219 A1	Lee; et al.		H04N19/122; H04N19/174; 

8.2.	Non Patent Literature:

_ Tile groups; Wang – 2011.
_ Bitstream restriction flag to enable Tile split; 2012. 
_ Uniform tile partitioning; Sjoberg – 2019.

         CONCLUSIONS

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481